SMITH, J. Appellee‘filed a .suit in which he alleged his ownership of the southeast quarter of Section 23, Township 19 North, Range 1 East, inuring from fifteen years’ continuous possession, and that appellants had trespassed thereon by cutting timber of the value of $34.43. It was alleged that appellants knew themselves to be trespassers, and treble damages were prayed. At the trial below appellee undertook to show that the timber had been cut on the land above described; whereas appellants undertook to show that the timber had been cut on the northeast quarter of the same section, which was owned by him. There was testimony in regard to .several different surveys, which varied in the location of the line between the, two quarter sections of land, and the jury evidently found that the timber was cut on the northeast quarter of the section, for a verdict was returned in favor of appellants. A motion for a new trial was filed and granted, .and before the second trial appellee amended his complaint to allege ownership of the part of the northeast quarter on which the timber was cut. At. the trial from which this appeal was prosecuted, appellee offered proof of his enclosure of the land in controversy, and while there is a conflict in this testimony, it was amply sufficient to support a finding that appellee had maintained his enclosure for more than seven years, and there was a verdict ixx appellee’s favor for $15, which was the market value of the timber. Appellants say the proof does not show that appellee claimed title to the land beyond his true line, and they base this contention upon appellee’s .answer to a question that “I was trying to claim all that belonged to me, and no more, like a reasonable, honest man.” But his testimony, considered as a whole, makes it perfectly apparent that he was claiming title to all the land which had been enclosed. He supposed his fence was on the true line, which he had liad surveyed by the county surveyor, and he had occupied as owner, all the land which the fence enclosed, claiming the title thereto. Appellants requested instructions to the effect that, if appellee held possession of the land under an erroneous belief that he had his fence on the correct line, when, in fact, he did not have his fence on the correct line, his possession of said land was not adverse; and that, if when appellee built his fence, he only intended to put it on the true line, but was mistaken as to what was the time line, and put the fence east of the true line, then his possession was not adverse. (1) These instructions were properly refused, be-caused they did not declare the law as stated by this court in the case of Shirey v. Whitlow, 80 Ark. 444. It was there said: “When a landowner, acting under a mistake as to the true boundary between his land and that of another, takes possession of land of another, believing it to be his own, incloses it, claims.title to it and holds possession for the statutory period, he becomes the owner, for such possession and claim of title, though founded on a mistake, would be adverse; but this would not be so if his intention was to claim only to the true line, wherever that may be, for then the possession would not be adverse beyond .such- line. Wilson v. Hunter, 59 Ark. 628; 1 Cyc. 1037, and cases cited. ’ ’ It would not have been sufficient for the jury to have x found, as stated in the requested instructions, that appellee had only intended to put his fence on the true line and had been mistaken as to where that line was; bnt, to have been correct, the instruction should also have required a finding that it w.as only appellee’s intention to claim to the true line, wherever that line might be. See also Goodwin v. Garibaldi, 83 Ark. 74; O’Neal v. Ross, 100 Ark. 555; Butler v. Hines, 101 Ark. 409. Appellants say no error was committed at the first trial, and that the court erred in setting aside the verdict of the jury and granting .a new trial. (2) Sections 1188 and 1238 of Kirby’s Digest make the order of the court granting a new trial a final and appealable judgment, from which ah appeal may be taken upon compliance with the statute authorizing it. Appellant's had the right to prosecute an appeal from the order of the court granting a new trial and to have had then a review of the question he now presents. He did not do so, however, but elected rather to try again the issues before another jury, and he is now bound by his election. Bush, Recvr. St. L., 1. M. & S. Ry. Co. v. Barksdale, 122 Ark. 262. It is finally insisted that the evidence does not show that the trespass was committed before the suit was brought. No express statement to this effect is found in the record; but that such was the case is, not only fairly, but is necessarily, inferable from the evidence. Finding no error, the judgment is affirmed.